Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are withdrawn in view of Applicant’s remarks and in view of the claim amendments submitted 05/02/2022.  Everything considered obvious or, “general knowledge” to one of ordinary skill in the art as recited by Applicant in the remarks of 05/02/2022 are of record and may be used as Applicant submitted prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steitz et al. (US 3757020) and further in view of Nagai (US 20160039702).
Regarding claims 1, 3, and 6, Steitz discloses a method of melting glass with an electric furnace (at least Abstract), wherein the molten glass is used to manufacture some type of glass article, necessarily because it is not kept molten forever).  The method of Steitz comprising
a melting step of generating molten glass in a melting furnace (10/110 Fig 1-4), the melting furnace being configured to heat the molten glass through application of a current with a plurality of pairs of electrodes (32-35) arranged in a bottom wall part (12/112), wherein the bottom wall part has a laminated structure of a plurality of refractory bricks comprising, 
from an inside bottom surface of the furnace, a first layer of refractory bricks (38/40/42 in the embodiments of Fig 1-3, and 38/40 in Fig 4) and a second layer of refractory bricks and a gap between the first layer and the second layer,
wherein the bottom wall part comprises a first bottom wall part (potentially 38) and a second bottom wall part (either 114 or lower refractory floor of channels such as 24), and the first bottom wall part is a region including the pairs of electrodes (32-35) and a space between each of the pairs of electrodes (see Fig 1-3 view from above), and the second bottom wall part is a region excluding the first bottom wall part.
Giving the claims the broadest reasonable interpretation in view of the present specification the gap of claim 1 is not required to extend between all of the first layer and the second layer, there are no dimensions or orientation to the gap, the gap is not required to be adjacent to specific refractory layers.
The common definition of “between” comprises:
In the time, space, or interval that separates, in intermediate relation to, form one to another of, setting apart, in point of comparison to at the least.  Thus the gap may be considered the infinitesimal space between refractory block that are stated as individuals by Steitz, the gap may be the opening of duct 54, the gap may be change in height of the bottom due to the channels.  Each of these gaps are considered “between” the first layers and second layers recited above in vertical or horizontal orientation relative to the first and second layers.
Steitz does not disclose the first bottom wall part; a temperature of the gap is equal to or less than a temperature at which the molten glass has a viscosity of 104 Pas and the temperature of the gap is achieved by heat dissipation in the first bottom wall part.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

In an analogous art Nagai discloses an electrically melted glass wherein an alkali-free glass from 900-1200 degrees Celsius [0117].  It would be obvious to one of ordinary skill in the art to modify the method of operating the electric melter of Steitz for melting a temperature to melt and alkali-free glass.  Alternatively it would be obvious to one of ordinary skill in the art to modify the cooling temperature in the Gap 54 in the embodiment of Fig 4 of Steitz.  One would be motivated to alter the cooling of 54 or air duct in the alternative gap directed at the refractory layers to reduce thermal shock to these parts (Col 6; lines 51-60 Steitz). In summary, it would be obvious to one skilled in the art to optimize the electrode temperature to melt the alkali-free glass, thus heating the refractory and gap to a specific temperature, or cool the other interpreted gap to reduce thermal shock to the refractories.
Regarding claim 2, Steitz shows a first bottom wall part and second bottom wall part as see in Fig 4 where the first bottom wall part blocks 38 or 40 have a smaller thickness than outlet channel floor (24).
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Alternatively, one of ordinary skill in the art would be motivated to choose the appropriate refractory size of thickness of the bottom wall at least for the glass melting apparatus to operate without failure due to heat for as long as possible.
Regarding claim 4, the combined teachings of Steitz and Nagai disclose melting alkali-free glass thus it would be obvious to one of ordinary skill in the art at the time of the invention to melt the alkali-free glass at the claimed temperature in a glass melting furnace.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741